Title: From George Washington to Robert Morris, 31 January 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Philada 31st January 1782
                  
                  It appears to me but reasonable that an Officer under Major Mcphersons circumstances, acknowledged by no State and belonging to no Corps should be put upon the same footing in respect to his depreciation of pay as the Foreign Officers in our service were.  I have the honor to be&c.
                  
                     
                  
               